Opinion by
Judge Williams, Jr.,
This is an appeal by John Harrison, the Archbald Borough tax collector, from ¡an order of the Court of Common Pleas of Lackawanna County dismissing his complaint in a declaratory judgment action filed against the county. The court concluded that the ordinance which appellant wished to void was validly adopted, and did not violate any provisions of the Home Rule Charter. We affirm the order on the able opinion of Judge Cottone reported at D. & C.3rd
Order
And Now, this 4th day of March, 1983, the Order of the Court of Common Pleas of Lackawanna County entered at Docket No. 81 Civil 3788 is hereby affirmed.